Exhibit D
Nationwide Credit, inc. ncii0 621

 

 

   
    

PO Box 14581 ae
Des Moines, 1A 50306-3581 Current Creditor: CHASE BANK USA; NIA:
Monday-Thursday 8AM to 10PM ET, Friday 8AM to 7PM ET Account Number. XXXXAXXXXXXKATE 1
1-866-428-0926 Account Balance: $1,230.98
3 ee Nationwide Credit, Inc, hasa Settlement Offer: $135.40. .
[ aap. i BUSIESS 7 Q Better Business Bureau Rating of At Date: 02/1 0204 8 a

 

Dear ELIZABETH A WOOD
Nationwide Credit, Inc. sent you a letter, more than thirty (30) days ago, advising you that your past due account was
placed with us for collection. The Account Balance as of the date of this letter is shown above.

You can settle this account according to the payment arrangement shown in the table below:

i Payment No.| Payment Received by NCI] Payment Amount |_| Payment No. | Payment Received by NCI] Payment Amount |
{ 02/23/2018 $45.13

2 03/23/2018 $45.13

3 04/23/2018 $45.14

   

 

 

>» 24-hour Access
This offer is contingent upon NCI receiving the payrnent pursuant to the payment schedule outlined in this letter.
>» Make or bel Secure Online Portal: myaccount.ncirm.com is available Pay by Mail: Send a check or money order to
Reschedule a 24 hours a day to schedule paymenis, negotiate altematives, | Nationwide Credit, Inc. PO Box 14581 Des Moines, JA
Payment manage your account and more! 50306-3581
Reference your NCI ID o! neck d
> Arrange 4 Login using your NCI D: a: 624 and _ erence yo n your check or money order
Settlement Password: Last four digits of your SSN @ Pay by Phone: Toll free 1-866-428-0926

 

 

 

 

if we settle this debt with you for less than the full outstanding balance, Chase may offer you less favorable terms in the future for

> Change Your some Chase products or services, or may deny your application.

Contact
information Sincerely,
> And More... Nationwide Credit, inc.

 

This communication is an attempt to collect a debt by a debt collector or consumer collection agency and any en
information obtained will be used for that purpose,

  
 
  

    

G, poe i

 

 

 

 

 

 

 

 

 

 

PERSONAL AND CONFIDENTIAL ___ NCIID: [ eS

Des Moines, {A 50306-0354 20109 ACCOUNT BALANCE: | $1,23098
AMOUNT ENCLOSED: a

cc SAN ENOL

002/61 1/059/02/10/2018/WI/1.0/20180445 © Change of address: Print New Address on Back

REMIT TO:
Hage Ednannea Eee feet ttf fay pedyg ff Mpegs fag yg llth
NATIONWIDE CREDIT, INC.

eafeabbadatepefagelye Abed le alt dele PO Box 14581

70726-13A71*" AUTO™MIXED AADC 350 Des Moines IA 50306-3581

Elizabeth A Wood
3201 S LAKE DR APT 105
Saint Francis Wi 53235-3701

00040217
 

 

THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT BY A DEBT COLLECTOR OR CONSUMER
COLLECTION AGENCY AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

 

FIRST NAME

LAST NAME

ADDRESS

STATE

00040218

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE CHANGES ONLY
LIP E EET TPP PP ee it w [|
LETTE Pete ti Pt
LTT TETTEEE PTT rire rere ri te
TTTTEPTPP ET irr Piri rte tr ee
PET ETE PEEP Pei tt nowepvone | |] | Ltt LIT
PT} oom ETT ET -L ET workrrowe | | |} itt LIT |

 

 
